United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 96-4269EM
                                    _____________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
Cortez Harris,                            *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                    _____________

                             Submitted: May 29, 1997
                                 Filed: June 6, 1997
                                  _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

       After Cortez Harris was sentenced on related weapons and drug convictions,
Harris challenged his 18 U.S.C. § 924(c)(1) gun conviction in light of the Supreme
Court's decision in Bailey v. United States, 116 S. Ct. 501 (1995), and the district court
vacated the erroneous conviction. The district court resentenced Harris on the
unchallenged drug convictions and used the firearm possession enhancement. See U.S.
Sentencing Guidelines Manual § 2D1.1(b)(1) (1996). On appeal, Harris contends the
district court lacked authority to resentence him on the drug convictions. Harris's
contention is foreclosed by our recent decision in United States v. Harrison, No. 96-
2544, 1997 WL 232266, at *2 (8th Cir. May 9, 1997). We also reject Harris's
contention that the district court improperly applied the § 2D1.1(b)(1) enhancement.
Contrary to Harris's view, there is abundant evidence that Harris possessed loaded and
readily accessible firearms to protect the drug trafficking in cocaine and cocaine base
found at his residence. See United States v. Williams, 10 F.3d 590, 595-96 (8th Cir.
1993). We thus affirm Harris's revised sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-